Citation Nr: 1440943	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee chondromalacia.

3.  Entitlement to service connection for osteoarthrosis of the lumbar spine.

4.  Entitlement to service connection hypogonadism.

5.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides.

6.  Entitlement to service connection for chronic lymphocytic leukemia (CLL) and/or myelodysplastic syndrome, claimed as due to exposure to herbicides.

7.  Entitlement to service connection chronic kidney disease, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for anemia, to include as secondary to chronic lymphocytic leukemia and/or myelodysplastic syndrome.
 

REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to January 1968.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at Board hearing at the local RO before the undersigned Veterans Law Judge in November 2012.  The transcript of the hearing has been associated with the record.   

In May 2012 and at the Board hearing in November 2012, the Veteran submitted additional evidence along with a waiver of RO consideration of this evidence.  As such, this evidence is included in the record and may be properly considered by the Board.  38 C.F.R. § 20.1304(c).   

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS record does not contain any documents at this time.  

The issues of entitlement to service connection for chronic lymphocytic leukemia and/or myelodysplastic syndrome, chronic kidney disease and anemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2012 statement and at the November 2012 Board hearing, the Veteran stated that he no longer wished to pursue his appeal regarding the issues of entitlement to service connection for bilateral hearing loss, bilateral knee chondromalacia, osteoarthrosis of the lumbar spine and hypogonadism.

2.  Resolving reasonable doubt in favor of the Veteran, he was exposed to herbicides while serving at the Korat Air Force Base, Thailand from February 1967 to January 1968. 

3.  The Veteran has been diagnosed with diabetes mellitus, type, which is presumed due to exposure to herbicides.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for bilateral hearing loss, bilateral knee chondromalacia, osteoarthrosis of the lumbar spine and hypogonadism, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal of Claims for Service Connection for Bilateral Hearing Loss, Bilateral Knee Chondromalacia, Osteoarthrosis of the Lumbar Spine and Hypogonadism

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran, through his representative, in a May 2012 statement and at the November 2012 Board hearing withdrew his appeal as to the issues of entitlement to service connection for bilateral hearing loss, bilateral knee chondromalacia, osteoarthrosis of the lumbar spine and hypogonadism.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.  


II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein to grant service connection for diabetes mellitus, type II, constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

III.  Service Connection for Diabetes Mellitus, Type II

The Veteran is seeking service connection for diabetes mellitus, type II.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
   
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, type II, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include diabetes mellitus, type II, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board notes that post-service private and VA treatment records document that the Veteran has been diagnosed with diabetes mellitus, type II.

The Veteran has asserted that he was exposed to herbicides while serving in Thailand.  Specifically, in statements of record and at the Board hearing, the Veteran reported that he spent approximately a year stationed at the Korat Air Force Base.  He reported that for the first six months, he lived near the perimeter of the base.  In this regard, he asserted that his hooch, or dwelling, was close to the perimeter where Agent Orange was sprayed.  He further indicated that he subsequently resided in a village near the base and traveled a road along the base perimeter to Korat Air Force Base.  He also stated that the flight path where he worked was near the perimeter of the base that was defoliated with Agent Orange on a regular basis.  Finally, he asserted that a softball field where he played frequently was also near the base perimeter.  

A review of the Veteran's service personnel records shows that the Veteran served in in Thailand from February 1967 to January 1968.  During that time, he was stationed at Korat Air Force Base.  The Veteran's military occupational specialty (MOS) during active service was air frame repairman.  Nevertheless, a review of these records is absent any indication as to whether the Veteran's duties required him to work near the base perimeter while serving in Thailand. 

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence. 

Furthermore, M21-1MR IV.ii.2.C.10.q sets forth the criteria for exposure in Thailand for Air Force personnel.  Under this, the first requirement is service at Korat RTAFB.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

In support of his claim, the Veteran submitted internet publications concerning Korat Air Force Base.  Importantly, a photograph of the base does appear to show that hootches as well as a flight path were located near the perimeter.  

Upon consideration of the Veteran's hearing testimony and statements, and the evidence of record, the Board finds the duties and incidents described by the Veteran to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having been near the perimeter, it is reasonable to assume that he was on the perimeter of the base while performing his regular duties as well as when living on base and traveling to the base.  Again, diagrams of the base do appear to show that these areas were near the base perimeter as claimed by the Veteran.  In turn, the Board finds the Veteran's statements regarding service near the perimeter areas of Korat Air Force Base to be credible.  Therefore, the Board concludes that he was on the perimeter of the base while stationed at Korat.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In conclusion, as the Board has conceded exposure to herbicides in Thailand, the Board finds that the evidence supports a grant of service connection for diabetes mellitus, type II, on a presumptive basis as a result of herbicide exposure.

 
ORDER

The appeal pertaining to the issues of entitlement to service connection for bilateral hearing loss, bilateral knee chondromalacia, osteoarthrosis of the lumbar spine and hypogonadism, is dismissed.

Service connection for diabetes mellitus, type II, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran has asserted that he has been diagnosed with CLL, which is also a disease presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  However, VA and private treatment records appear to indicate that the Veteran has actually been diagnosed with myelodysplastic syndrome, which is not one of the enumerated diseases presumed due to exposure to herbicides.  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In light of the finding above that the Veteran was indeed exposed to herbicides in service, the Board finds that a VA examination with medical opinion is necessary to determine whether the Veteran had been diagnosed with CLL, or in the alternative, whether his myelodysplastic syndrome is etiologically related to his herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran has asserted that his chronic kidney disease is secondary to his diabetes mellitus, type II.  Given the award of service connection for diabetes mellitus, type II, herein, the Board finds that the Veteran should be afforded a VA examination to determine whether his chronic kidney disease is proximately due to or aggravated by his now service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Likewise, if service connection is determined to be warranted for CLL and/or myelodysplastic syndrome, an examination may also be necessary to determine whether the Veteran's anemia is secondary to these diseases.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination with a specialist, if possible, in order to determine whether the Veteran has been diagnosed with CLL as well as the nature and etiology of his myelodysplastic syndrome.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

a)  The examiner should clearly determine whether the Veteran suffers from CLL as well as myelodysplastic syndrome. 

b)  With respect to the Veteran's myelodyplastic syndrome, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's myelodyplastic syndrome is related to his military service, to include his exposure to herbicides.

The examiner should provide a detailed rationale for any opinion provided. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his chronic kidney disease.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed chronic kidney disease is proximately due to, or caused by, the Veteran's service-connected diabetes mellitus, type II. 

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed chronic kidney disease has been aggravated by the Veteran's service-connected diabetes mellitus, type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner should provide a detailed rationale for any opinion provided. 

3.  If and only if it is determined that the Veteran does have CLL and/or myelodyplastic syndrome related to active service,   the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his anemia, if necessary.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed anemia is proximately due to, or caused by, the Veteran's CLL and/or myelodyplastic syndrome. 

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed anemia has been aggravated by the Veteran's service-connected CLL and/or myelodyplastic syndrome.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner should provide a detailed rationale for any opinion provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


